Case: 1:20-cv-00190-MWM-SKB Doc #: 4 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 9

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

ALFRED A. SHAW, : Case No. 1:20-cv-190
Plaintiff, ; Judge Matthew W. McFarland

VS.

WARDEN, FEDERAL
CORRECTIONAL INSTITUTION
- HAZELTON,

Defendant.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION
(DOC. 3), DISMISSING ACTION FOR LACK OF PROSECUTION,
AND TERMINATING CASE

 

The Court has reviewed the Order and Report and Recommendation (Doc. 3) of

United States Magistrate Judge Stephanie K. Bowman, to whom this case is referred

pursuant to 28 U.S.C. § 636(b). As no objections to the Report and Recommendation have

been filed and the time do so has expired, the Court hereby ADOPTS the Report and

Recommendation in its entirety. Accordingly, this action is DISMISSED for lack of

prosecution. The Clerk shall TERMINATE this action on the Court's docket.

IT IS SO ORDERED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

cow:

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE

By:

 
